Case 19-70732-JAD       Doc 67   Filed 11/25/20 Entered 11/25/20 14:30:59     Desc Main
                                 Document     Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                      ) Bankruptcy No. 19-70732-JAD
William Edward Webb Jr. and                 )
Carol A. Webb,                              ) Chapter 13
                   Debtors,                 )
William Edward Webb Jr. and                 ) Hearing Date: 01/08/21 @ 11:00 a.m.
Carol A. Webb,                              )
                   Movants,                 ) Response Due: 12/14/20
            vs.                             )
Bank of America, N.A.,                      )
            Respondent.                     ) Document No.

                 OBJECTION TO NOTICE OF MORTGAGE PAYMENT
                        CHANGE BY BANK OF AMERICA

       AND NOW, come the Debtors, by and through his counsel, Calaiaro Valencik and

Mark B. Peduto, and sets forth the following in support thereof:

       1.     William Edward Webb, Jr. and Carol A. Webb, filed a voluntary petition for

relief under Chapter 13 of the United States Bankruptcy Code on December 4, 2019.

       2.     The Debtors entered the Loss Mitigation Program and were granted a

modification which was approved by this Court on July 29, 2020, at Document No. 50.

       3.     Per its terms, principal and interest is $797.11 with an escrow of $261.36

subject to adjustment for increases in taxes.

       4.     The Debtors’ insurance and taxes have consistently been about $2,920.00 for

the last three years.

       5.     On November 5, 2020, the Respondent filed a notice of mortgage payment

change suggesting that Debtors’ escrow had to increase by $444.85 per month or

$5,338.20 per year.

       6.     If one were to believe this document, the Debtors’ escrow requirements have

increased from $2,920.00 per year to almost $8,500.00 per year in less than six months.
Case 19-70732-JAD       Doc 67   Filed 11/25/20 Entered 11/25/20 14:30:59      Desc Main
                                 Document     Page 2 of 2



      7.        The Debtors’ real estate taxes have not tripled in Cambria County as this

would be a violation of Pennsylvania law.

      8.        This document is grossly in error and incompatible with the approved loan

modification.

      9.        This document is an attempt by the Respondent to be paid money it is not

entitled to under the approved loan modification nor the actual needs of the escrow

account to pay for the taxes and insurance.

      10.       The actions of the Respondent may be violative of federal and state

consumer protection laws.

      11.       Counsel for the Debtors is now forced to file this objection due to

Respondent’s grossly inaccurate notice.

      12.       The Debtors request that this Court strike the Notice of Mortgage Payment

Change filed on November 5, 2020.

           WHEREFORE, the Debtors request that this Honorable Court enter an Order

striking the Notice of Mortgage Payment Change filed November 5, 2020, as void and

unenforceable.

                                          Respectfully submitted,


Dated: November 25, 2020                  BY: /s/ Mark B. Peduto
                                          Mark B. Peduto, Esquire
                                          PA I.D. No. 62923
                                          mpeduto@c-vlaw.com

                                          CALAIARO VALENCIK
                                          938 Penn Avenue, Suite 501
                                          Pittsburgh, PA 15222-3708
                                          (412) 232-0930
